Title: To John Adams from Tench Coxe, 10 May 1797
From: Coxe, Tench
To: Adams, John



Sir
May 10th 1797

The reasons, which induced me to the freedom of my communication concerning our affairs with France, have prompted me to that which I have now the honor respectfully to submit to your consideration in the same guarded & confidential manner. It appeared to me, in the month of Feby last, that some persons of weight and even in the auxiliary offices of the government itself, had adopted the opinion, that France had originated the European plans of neutral Spoliation by her decree of May. 1793. This is a matter of considerable importance in itself and is rendered the more so by the great exertions, which have been made to establish the idea thro the medium of occasional & systematic publications in some of the Gazettes.
Tho it is a serious & painful truth, that France has committed a large proportion of depredations on our trade, particularly in the West Indies, and of late, yet two things, among others, seem to be necessary to an accurate and just estimate of the degree of her positive and comparative culpability in so doing. It has appeared,
1st. That in order to determine the positive culpability of France, there should be deducted from her Captures, those which she has made upon grounds adjudged to be solid by the Courts of her rivals & enemies. Such as the trading with places belonging to her enemies with which we could not trade before viz. the British West Indies &ca.—The covering by collusive American papers enemies property—the trading with places taken from her by enemies, but not confirmed to them by Treaty, the carrying of provisions to the places and ports of their Enemies according to Lord Grenvilles explanation of the Russian Convention, and the law of Nations—the carrying to Enemies ports articles and indisputably contraband of war—and other grounds of Capture common, in like manner, to the Courts of both England & France. The French Captures under these Heads would be found to make a large proportion of what has been done by them; and altho the residue are very considerable and very unjust, the allowances upon these and similar grounds, I beg leave to observe, appear to merit particular consideration.
2dly. It has appeared necessary, in order to ascertain the comparative culpability of the French, that the conduct of Great Britain as avowedly grounded by Lord Grenville upon the Russian Convention of Mar. 1793, and that Convention itself as explained to our Minister Mr. T. Pinckney in British official Communications should be seen in their true light, as the great leading acts in the Business of neutral Spoliation. Or in other words that Great Britain is justly to be considered as the real beginner of those Spoliations.
I beg you, Sir, to excuse the liberty I have taken in troubling you with the enclosed paper, and that you will be pleased to consider it in inclusive relation to the Question stated at its head.
I have the honor to be / with perfect respect, / Sir, / your most obedt / & most hble Servt.

Tench Coxe